Order entered April 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00499-CV

                             CHERYL LYNN SMITH, Appellant

                                                V.

                           FIFTH THIRD MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00845-D

                                            ORDER
       The Court has before it appellee’s April 22, 2013 motion for substitution of counsel. The

Court GRANTS the motion and DIRECTS the Clerk of the Court to substitute Lorin M. Subar

as counsel for appellee in place of Israel Saucedo.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE